Notice of Pre-AIA  or AIA  Status
          The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amend as follows:
           (1) In claims 26, 27, 31, 32, 33 and 36, line 1, “(withdrawn)” has been changed to --(original)--.
           (2) In claims 34, 35 and 37, line 1, “withdrawn --” has been deleted.
           (3) In claim 36, lines 1-2, “blade storage assembly includes a” has been deleted.
           (4) In claim 36, line 2, “with” has been changed to --includes--. 
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Peter Holmes on February 8, 2022.

Remarks
           Claim limitation “engagement members are configured to provide resistance … and to prevent” (cited in claim 21) has been interpreted under 35 U.S.C. 112, 6th  
because it uses a generic placeholder “engagement members” coupled with functional language “are configured to provide resistance … and to prevent” without reciting sufficient structure to achiever the function.  The engagement members are disclosed as springs 1230a,1230b as seen in Figs.36A-36B and described on page 46, lines 2-7 of the specification. 
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724